BUDGE, J.
— This is an original application of the Empire Mill Company for writ of prohibition to the district court of the first judicial district in Shoshone county, and Hon. John M. Flynn, acting judge of said district court, commanding said court and judge to desist and refrain from entertaining jurisdiction of a motion for the appointment of commissioners, or to appoint commissioners to assess and determine the damages that the applicant will sustain by reason of the condemnation and appropriation of its property by the Blackwell Lumber Company for the construction, maintenance and operation of a temporary logging railroad. In its application petitioner attacks the sufficiency of the notice for the appointment of said commissioners, as well as the service of the notice upon the applicant, and in support of said application sets up affidavits of the same character, and bases arguments upon the same grounds as in the case of the Empire Mill Company v. District Court of the Eighth Judicial District Court, in and for Benewah County, and Hon. John M. Flynn, Judge of said District Court.
The case of Empire Mill Co. v. District Court of the Eighth Judicial District, supra, was decided by this court at its May, 1915, term, and reported ante, p. 383, 149 Pae. 499, and upon the authority of that case the demurrer to the application for the writ in the case at bar is sustained, and costs awarded to defendants.
Sullivan, C. J., and Morgan, J., concur.